Citation Nr: 1751346	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1998 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for back, left knee, left ankle, and right ankle disabilities are addressed in the REMAND that follows the ORDER of this decision.


FINDINGS OF FACT

1.  A March 2009 rating decision denied service connection for a back condition, a left knee strain, a left ankle strain, and a right ankle condition; the Veteran did not timely appeal these denials, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for back, left knee, left ankle, and right ankle disabilities.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for back, left ankle, and right ankle disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issues of entitlement to service connection for back, left knee, left ankle, and right ankle disabilities were denied on the merits in a March 2009 unappealed rating decision.  The claims were denied because the evidence failed to show that the Veteran had back, left knee, left ankle, and right ankle disabilities that were related to his active service.  The Veteran did not file any statement indicating disagreement with the March 2009 decision or submit any additional relevant evidence within the appeal period. 

The relevant evidence of record at the time of the March 2009 rating decision included the Veteran's application for compensation, service treatment and personnel records, VA treatment records, and February 2009 VA examination reports.  This evidence demonstrated that the Veteran had current back, left knee, and left ankle disabilities; however, there was no evidence linking any of these disabilities to his active duty service.  There was also no evidence of a current right ankle disability or any indication that the Veteran injured his right ankle in service. 

Evidence added to the record subsequent to the March 2009 rating decision consists of, in pertinent part, private medical opinions submitted by the Veteran in support of his claims, which were received in January 2011 and May 2017.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims because the opinions indicate there is a link between the Veteran's claimed disabilities on appeal and his service and/or a service-connected disability.  Accordingly, reopening of the claims is in order.


ORDER

New and material evidence having been received, the claims for entitlement to service connection for back, left knee, left ankle, and right ankle disabilities are reopened and, to that extent only, the appeals are granted.


REMAND

The Veteran claims he has back, left knee, left ankle, and right ankle disabilities which are secondary to his service-connected right knee disability, to include as due to his altered gait as a result of his right knee disability.  While the record contains VA medical opinions regarding whether the Veteran's claimed disabilities were incurred in or caused by his active duty service, there are no adequate opinions of record regarding whether these claimed disabilities were caused or aggravated by his service-connected right knee disability.  Accordingly, these issues must be remanded.

The Board acknowledges that the Veteran's claims were reopened based on the receipt of private medical opinions which indicate his claimed disabilities were caused by his active duty service and/or secondary to his service-connected right knee disability.  However, the physician who provided the opinions received by VA in January 2011 failed to include a rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary medical opinions").  Moreover, the May 2017 opinion which indicates that the Veteran's back disability was most likely caused by or the result of osteoarthritis of the knee does not identify whether the service-connected right knee was the cause or whether it was the nonservice-connected left knee, and the medical professional acknowledged that post-service treatment records were not reviewed.  Therefore, while these opinions may serve to reopen the Veteran's claims, they do not constitute probative evidence in support of the claims on the merits.  See Justus, 3 Vet. App. at 513.

Accordingly, the case is REMANDED for the following action:

1.  Obtain addendum opinions from a medical professional regarding the etiology of the Veteran's back, left knee, left ankle, and right ankle disabilities.  The medical professional must be provided with and review the Veteran's claims file in its entirety, to include a copy of this remand.

Following a comprehensive review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide the following information:

(a)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's back disability was caused by his service-connected right knee disability, to include as due to an altered gait.

(b)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's back disability has been aggravated by his service-connected right knee disability, to include as due to an altered gait.

(c)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability was caused by his service-connected right knee disability, to include as due to an altered gait.

(d)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left knee disability has been aggravated by his service-connected right knee disability, to include as due to an altered gait.

(e)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left ankle disability was caused by his service-connected right knee disability, to include as due to an altered gait.

(f)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's left ankle disability has been aggravated by his service-connected right knee disability, to include as due to an altered gait.

(g)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right ankle disability was caused by his service-connected right knee disability, to include as due to an altered gait.

(h)  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right ankle disability has been aggravated by his service-connected right knee disability, to include as due to an altered gait.

The medical professional must provide a detailed explanation for ALL opinions provided.  A discussion of the medical principles involved, with citation to medical literature, would be helpful.

If the medical professional is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  The AOJ must review the medical opinions provided in order to ensure they are adequate and contain sufficient rationale based on accurate facts.  If deficient in any manner, corrective action must be taken at once.

3.  Then, Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


